 Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 1 of 32




                     EXHIBIT K:

Plaintiff’s Second Amendment Complaint
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 2 of 32
 Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 3 of 32




              EXHIBITS E
     SELECTED ILLUSTRATIONS OF
UNLAWFUL RESIDENTS WHO UPON PROTEST
 MODIFIED INCRIMINATING INFORMATION
     ON PUBLIC DATABASES AND/OR
   MOVED OUT OF WATERLINE SQUARE
                Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 4 of 32




         Owns Second Property
             In Uniondale
            In violation of
          HPD Lottery Rules




       Address of Waterline
              Square
        Purposely missing
   #Unit number, but based on
other property price range, this is a
         subsidized unit.
   Moves into Waterline Square
    in Sep 2019, then abruptly
   moves out four months later




                                                                    Affordable
                           Affordable
                                                                     NYCHA
                            NYCHA
                                                                  Owned Property
                         Owned Property
        Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 5 of 32




Waterline Square




   Apartment Approx.
    Monthly Rental=
        $5000




   Apartment Approx.
    Monthly Rental=
        $4500
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 6 of 32
           Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 7 of 32
 Michel Acevedo, current resident in affordable housing unit at Waterline Square, also lives
in a rent stabilized apartment at 126 W 83 Street, and in affordable unit at 66 W 94, where
   the entire building is owned and managed by HPD. Previously lived in a building 3521
Deklab Ave- where all 72 units are rent stabilized. This is an outrageous violation of the HPD
Handbook. Upon information and belief, Mr. Acevedo is another Waterline Square hispanic
       applicant given preferential treatment and the right to violate HPD regulations.

                          Current resident
     at Waterline Square Lives in three affordable housing units
               why I’ve
           Michel       been in
                   Acevedo      a shelter
                              #831,       since Sep
                                     Waterline      23.
                                                 Square




           WATERLINE SQUARE CURRENT
             AFFORDABLE HOUSING
                  APARTMENT
    Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 8 of 32




                  ALL THREE 66 OF
                                W 94THESE
                                      St APARTMENTS
 Building Owned By New  ARE  CLASSIFIED
                           York City HousingASAgencies
                                               RENT Since 1973
                     STABILIZED     OR AFFORDABLE
                           3521 Dekalb   Ave
                  HOUSING
     Entire Building           AFFORDABLE
                     is Rent Stabilized,       HOUSING
                                         previously Owned by the
                               APARTMENTS
126 W 83: HPD-Affiliated Building,   majority of units are rent stabilized
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 9 of 32




As another testament to outrageous practices Respondents have refused to
allo   Appellant to enter his proper income    hich has been automaticall
entered into the second lotter based on the information in the first lotter
Rather Respondents insist that Appellant be first rejected before he is given
a chance to appeal




Furthemore in response to providing Defendants counsel        ith evidence that
numerous apartments      ere a arded to egregiousl     unqualified residents
EXHIBIT E E        this horrid allegation   as rationall confirmed b virtue of
each and ever one of these residents taking active measures to remove the
subject propert from their housing records and or modif other
incriminating information
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 10 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 11 of 32




                                                                    OCTOBER 1, 2020: 400 WEST 61 ST
                                Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 12 of 32




October 06, 2020: 400 West 61
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 13 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 14 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 15 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 16 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 17 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 18 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 19 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 20 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 21 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 22 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 23 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 24 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 25 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 26 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 27 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 28 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 29 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 30 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 31 of 32
Case 1:20-cv-04340-RWL Document 65-4 Filed 10/15/20 Page 32 of 32
